          Case 1:20-cv-00544-UNA Document 7 Filed 04/15/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
HENRY A. JONES,                           )
                                          )
                        Plaintiff,        )
                                          )
            v.                            ) Civil Action No. 20-0544 (UNA)
                                          )
ALLISON JOYCE,                            )
                                          )
                        Defendant.        )
_________________________________________ )

                                 MEMORANDUM OPINION

       This matter is before the Court on the plaintiff’s application to proceed in forma pauperis

and his pro se complaint. According to the plaintiff, his criminal conviction is invalid. See Compl.

at 5 (page number designated by ECF). He asks this Court to order the California court to vacate

the criminal judgment, and compensation of $1 million for each year of his allegedly false

imprisonment. See id.

       The Supreme Court instructs:

               [I]n order to recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by actions
               whose unlawfulness would render a conviction or sentence invalid .
               . . plaintiff must prove that the conviction or sentence has been
               reversed on direct appeal, expunged by executive order, declared
               invalid by a state tribunal authorized to make such determination, or
               called into question by a federal court’s issuance of a writ of habeas
               corpus.
Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). The plaintiff does not demonstrate that his

conviction or sentence has been reversed or otherwise invalidated, and, therefore, his claim for

damages fails. See, e.g., Johnson v. Williams, 699 F. Supp. 2d 159, 171 (D.D.C. 2010), aff’d sub
          Case 1:20-cv-00544-UNA Document 7 Filed 04/15/20 Page 2 of 2



nom. Johnson v. Fenty, No. 10-5105, 2010 WL 4340344 (D.C. Cir. Oct. 1, 2010); Jones v. Yanta,

No. 07-1172, 2008 WL 2202219 (D.D.C. May 27, 2008).

       The Court will dismiss the complaint for failure to state a claim upon which relief can be

granted. See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1). An Order is issued separately.



DATE: April 15, 2020                                /s/
                                                    AMY BERMAN JACKSON
                                                    United States District Judge
